DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features below must be shown or the feature(s) canceled from the claim(s): 
The number received antennas is greater than or equal to the number of samples
Capacitor in the resonant circuit
Capacitor formed from twisted insulated conductor ends of the coil
Second resonant circuit having larger induction surface than the first resonant circuit
  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.m


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Srinivasan et al. (US 5,543,711 A).
With respect to claims 1 and 15, Srinivasan discloses a field camera for capturing a magnetic field distribution by a magnetic resonance measurement, the field camera comprising (see MR device in Figure 1 having RF receivers #40 and #42 considered as field camera): a plurality of samples distributed over a spatial volume to be measured, wherein each sample of 
With respect to claim 2, Srinivasan discloses the receive antennas at least partially surround an outer extent of the spatial volume to be measured (see Figure 6, wherein coil #42 completely surrounds the volume and coils #44 partially surrounds the volume).
With respect to claim 3, Srinivasan discloses at least one sample of the samples has an inductively coupled first resonant circuit at a Larmor frequency (Column 5, lines 18-54). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 5,543,711 A) in view of Bradshaw (US 2016/0022142 A1).
With respect to claim 4, Srinivasan discloses at least one sample of the samples has an inductively coupled first resonant circuit at a Larmor frequency (Column 5, lines 18-54) wherein the first resonant circuit has an inductance in a form of a coil surrounding the at least one sample (as seen on Figures 1 and 2). Furthermore, Srinivasan discloses the claimed invention as stated above except for specifying that a coil being at a distance that is smaller than a 
With respect to claim 5, Srinivasan discloses the first resonant circuit has a coil and a capacitor, and wherein the capacitor is formed from twisted insulated conductor ends of the coil (Column 5, lines 38-54 disclosing the coils’ structure can have either one of the options including having a low-pass, capacitors in the middle of the conductor; high-pass, capacitors at the end of the conductor; or band-pass configurations, capacitors in the middle and end of the conductor, which are known to define the position of the capacitor as described above).
With respect to claim 6 and 8, Srinivasan discloses the first resonant circuit has two different resonant frequencies (Column 7, lines 11-15).
With respect to claims 7 and 9, Srinivasan the field camera has a second resonant circuit, wherein the first resonant circuit is inductively coupled to the second resonant circuit (Column 6, lines 12-21), and wherein the second resonant circuit has a larger induction surface than the first resonant circuit (see Figure 6 where coils #42 and #42 have different surface areas/dimensions implicitly teaching one has a larger surface than the other).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 5,543,771 A) in view of Dannels (US 2015/0285891 A1) and in further view of Roemer et l. (US 4,825,162).
With respect to claim 10, Srinivasan discloses a method for measuring a magnetic field distribution using a magnetic resonance tomograph and a field camera, the method comprising (see MR device in Figure 1 having RF receivers #40 and #42 considered as field camera): providing the field camera having a number of samples distributed over a spatial volume to be measured and a number of receive antennas (Column 6, lines 54-65 disclosing the imaging of head and neck using the receivers #40 and #42), wherein each receive antenna has a receive volume, wherein the receive antennas are arranged relative to the spatial volume to be measured in such a way that two of the samples are arranged in at least one receive volume of the receive volumes, wherein the receive volumes are at least partially separate (receiver #40 for the neck volume and #42 for the head volume wherein each volume, head and neck are separate volumes), wherein at least one sample is arranged in each receive volume, and wherein the number of receive antennas is greater than or equal to the number of samples (Column 6, lines 54-65 disclosing the imaging of head and neck using the receivers #40 and #42 wherein said regions/samples are two separate volumes, head and neck; also there is two regions/samples and 3 coils as seen on Figures 1 and 6 which means a number of receive antennas is greater than or equal to the number of samples); using the magnetic resonance tomograph; capturing, by the receive antennas, antenna signals of the samples in a magnetic field to be measured, using the magnetic resonance tomograph (Abstract); and determining the magnetic resonance signals of the individual samples from the antenna signals, using a controller (Column 4, lines 26-66; see controller #58 on Figure 1). Furthermore, Srinivasan discloses the claimed invention as stated 
Also, Srinivasan discloses the claimed invention as stated above except for the step of weighting antenna signals with time dependent window function in order to sharpen a spectral distribution during the capture of the sensitivity matrix. However, Roemer discloses the step of weighting antenna signals with time dependent window function (Column 9 and 10, lines 57-67 and 1-60 respectively). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have weighting antenna signals during a time (time dependent) as taught by Roemer with Srinivasan and Dannels’ sensitivity process for the purpose 
With respect to claim 11, Srinivasan discloses the claimed invention as stated above except for specifying the step of defining an inverse matrix to the sensitivity matrix; and determining the magnetic resonance signals of the individual samples by multiplying a vector with the inverse matrix. However, Dannels discloses defining an inverse matrix to the sensitivity matrix; and determining the magnetic resonance signals of the individual samples by multiplying a vector with the inverse matrix (see paragraph 0097)  Therefore, one of ordinary skill in art at the time the invention was made to perform the step of defining an inverse matrix to the sensitivity matrix; and determining the magnetic resonance signals of the individual samples by multiplying a vector with the inverse matrix as taught by Dannels with Srinivasan’s imaging process for the purpose of using a well-known method to adjust the sensitivity values of the coils according to the values obtained during a pre-scan process which provides the optimum values of sensitivity of each coil according to the region and pulse sequence related to that region to produce a more accurate image for diagnosis of the corresponding volumes. 

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant argues that the Replacement sheet of the drawings has Figures 2 and 3 showing antenna #91 and samples #27 wherein in the combination of Figures 2 and 3 depict the limitation number received antennas is greater than or equal to the number of samples. Applicant also states that the one of ordinary skill would understand without explicit identification in a Figure, a capacitor in a resonant circuit form from a twisted insulated conductor ends of a coil, or one resonant circuit having a larger induction surface than another resonant circuit. 
The examiner points out that Figures 2 and 3 are not up to scale in order to make an assumption on the amount of samples with respect to the amount of antenna elements. Furthermore, the Specification fails to disclose explicitly or implicitly the amount of antenna elements been 91 and the amount of samples been 27 as provided in the argument or any indication that the drawings of the application are up to scale in order to count the visible amount and make the assertion about a clear indication of the ratio of the elements according to the drawings.  
Regarding applicant’s argument about the capacitor in a resonant circuit, applicant is reminded that drawings in a nonprovisional application must show every feature of the invention specified in the claims. See MPEP 608.02 (d) and 1.83 Content of drawings. Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911). Furthermore, even though a capacitor is well known, the structure or location of the capacitor in a resonant structure does impact the function of the circuit, for example, according to the location, it could have avarying effect of tuning the coil to a frequency in a form of lowpass, highpass or bandpass filter. Therefore, for the reasons as stated above, the drawings are deficient. The examiner reiterates that the drawings 
Applicant's arguments filed 07/06/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Srinivasan fails to teach or fairly suggest a plurality of samples each having a volume with a medium whose nuclear spins have magnetic resonance and instead it teaches a single sample of the region.   
The examiner disagrees with applicant’s argument since Srinivasan discloses the use of multiple volume coils for imaging the head, neck and/or spine (as discussed in Column 6, lines 54-65 also as seen on Figures 1-3B, 5 and 6). The fact that Srinivasan discloses multiple volume coils indicates that multiple regions are under examination wherein those multiple regions are considered as multiple samples. Furthermore, Srinivasan discloses the use of said coils as discussed above as being volume coils for imagine the volumes of the regions (Columns 4 and 5, lines 48-67 and 1-5 respectively). Lastly, Srinivasan discloses the coil combination to be used in a magnetic resonance apparatus (Column 2, lines 54-56; see Figure 1). If applicant means that each individual coil is capable of imaging multiple volumes, applicant is reminded that the claim language does not disclose or suggest that feature. Furthermore, when a volume is imaged, a number of slices are taken wherein the slices might include the region of an organ with the additional regions next to the preferred section. The fact that a prefer tissue section is under focus for the diagnosis doesn’t preclude other neighboring tissues or objects hence other samples, from being imaged too.  For the reasons stated above, the 35 U.S.C. 102(a)(1) is maintained and considered proper. 
Applicant’s arguments with respect to claims 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Note: Even though applicant added allowable subject matter into the claim, it fails to add all the limitations considered allowable from the objected claim with intervening claims.  Furthermore, the limitations where added in alternative form wherein the other alternative is rejected under prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/            Primary Examiner, Art Unit 2866